NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        SEP 29 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



JAMAL ADAMS, et al.,                              No.    19-17362

                  Petitioner-Appellee,            D.C. No. 4:19-cv-03042-SBA

    v.
                                                  MEMORANDUM*
POSTMATES, INC.,

                  Respondent-Appellant.

                     Appeal from the United States District Court
                        for the Northern District of California
                    Saundra B. Armstrong, District Judge, Presiding

                      Argued and Submitted September 15, 2020
                              San Francisco, California

Before: WATFORD, FRIEDLAND, and MILLER, Circuit Judges.

         The parties dispute whether petitioners have violated the arbitration

agreement’s Class Action Waiver. We agree with the district court that the parties’

agreement clearly delegates responsibility for resolving that dispute to the

arbitrator.




*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
                                                                             Page 2 of 3

      Section 10A.ii of the agreement states that, with one exception, “[o]nly an

arbitrator, and not any federal, state, or local court or agency, shall have the

exclusive authority to resolve any dispute relating to the interpretation,

applicability, enforceability, or formation of this Mutual Arbitration Provision,

including without limitation any dispute concerning arbitrability.” The one

exception, stated in section 10B.iv of the agreement, provides that any claim that

the Class Action Waiver is “unenforceable, unconscionable, void, or voidable shall

be determined only by a court of competent jurisdiction and not by an arbitrator.”

Since the dispute at issue here does not concern a claim that the Class Action

Waiver is unenforceable, unconscionable, void, or voidable, the dispute does not

fall within the exception stated in section 10B.iv. It is instead covered by the

general command in section 10A.ii granting the arbitrator exclusive authority to

resolve disputes over interpretation of the agreement.

      We are not persuaded by Postmates’ contention that language in section

10A.ii introduces ambiguity as to the scope of the exception provided in section

10B.iv. Postmates relies on the following sentence in section 10A.ii, which

immediately follows the language quoted above: “However, as stated in Section

10B.iv below, the preceding clause shall not apply to any dispute relating to or

arising out of the Class Action Waiver . . . , which must proceed in a court of

competent jurisdiction and cannot be heard or arbitrated by an arbitrator.”
                                                                           Page 3 of 3

(Emphasis added.) The italicized phrase makes clear that the scope of the

exception requiring disputes to be resolved by a court must be determined by

reference to the language of section 10B.iv itself. And, as explained above, section

10B.iv authorizes a court to resolve a dispute involving the Class Action Waiver

only if the dispute involves a claim that the Class Action Waiver is “unenforceable,

unconscionable, void, or voidable.” The parties agree that their dispute does not fit

within one of those four specified categories, so the district court correctly held

that an arbitrator must decide whether petitioners have violated the Class Action

Waiver. See Kilgore v. KeyBank, N.A., 673 F.3d 947, 955–56 (9th Cir. 2012).

      Postmates, Inc.’s Request for Judicial Notice (Dkt. No. 10) is DENIED.

      AFFIRMED.